Citation Nr: 0406127	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  00-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
with chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel







INTRODUCTION

The appellant had service with the Army National Guard from 
March 1960 to February 1964 and from February 1975 to 
February 1977.  During these times, he had a number of 
periods of active duty for training, including in pertinent 
part from August 17, 1975 to August 31, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

This matter returns to the Board following a June 2003 BVA 
remand requiring additional development.  However, the Board 
notes that the additional development required by the remand 
instructions has not been accomplished because all attempts 
to contact the veteran have failed and the veteran's 
whereabouts remain unknown. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of record that the veteran currently 
suffers from coronary artery disease.  


CONCLUSION OF LAW

Service connection for coronary artery disease is not 
established. 38 U.S.C.A.       §§ 1110, 1112, 1131,  5107 
(West 2002); 38 C.F.R. §§ 3.303,  3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the July 1999 rating decision, March 2000 
statement of the case and an April 2002 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  In addition, the RO's March 2003 letter concerning 
the service connection claim for hypertension explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to identify 
and secure evidence.  The Board is therefore satisfied that 
the RO has afforded the veteran all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believed that this decision is incorrect as it applied to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

With respect to the duty to assist, the RO has received 
copies of the veteran's service medical records and requested 
any VA treatment and private records.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, the Board notes 
that several attempts were made to contact the veteran at two 
separate addresses so that he may receive proper 
correspondence and to ensure appropriate development.  
Likewise, Address Information Request forms were sent to the 
United States Post Office in order to determine the 
whereabouts of the veteran.  Finally, contacts with the 
veteran's representative have failed to reveal a current 
address.  Thus, all attempts to locate the veteran were 
unsuccessful.  The VA's duty to assist the veteran is not a 
one-way street; the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Likewise, the Board notes that 
"in the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so there is no burden on the part of the VA to 
turn up heaven and earth to find him." Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993). Therefore, as the VA has unsuccessfully 
attempted to contact the veteran, this case will be 
adjudicated on the merits and the evidence currently on file.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran seeks service connection for coronary artery 
disease.  The veteran claims folder contains copies of his 
service medical records that testify to the fact that he was 
treated for chest pain in August 1975, however, while in 
service no conclusive diagnosis of coronary disease was ever 
issued.  Moreover, review of the record finds no current 
diagnosis of coronary artery disease, the first requirement 
for establishing service connection.  38 C.F.R. § 3.304(f).  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a service 
connection claim requires evidence of a current disability.)  
Initially, the Board notes that the veteran's personal 
assertion that he has coronary artery disease is clearly 
implicit in his claim seeking service-connected disability 
compensation for it.  However, as a lay person, the veteran 
is not competent to offer an opinion as to whether he has a 
coronary disorder or what the appropriate diagnosis is.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

Upon denial of his claim at the RO in July 1999, the veteran 
submitted a timely notice of disagreement in August 1999 and 
perfected his appeal in May 2000.  Accordingly, the matter 
was referred to the Board where upon review of the claims 
folder the Board issued a remand in June 2003 in an attempt 
to further develop the veteran's claim.  The June 2003 Board 
remand requested the release of "all evidence of treatment 
for a cardiac disorder since 1977 and all evidence of medical 
treatment for cardiac disorder before August 1975."  
However, the Board notes that all mail since the March 2003 
VCAA letter has been returned to VA as undeliverable, 
including the June 2003 remand.  The RO has made several 
attempts to contact the veteran, the United States Post 
Office has indicated that there is no forwarding order on 
file and the veteran's local representative is also unaware 
of his whereabouts. The Board notes that it is the veteran's 
responsibility to keep the Board apprised of his whereabouts.  
Hyso, 5 Vet. App. at 265.   Thus, the Board must adjudicate 
the matter upon the evidence of record currently available.  
Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of coronary artery 
disease.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for coronary artery disease.  38 U.S.C.A. § 
5107(b).







ORDER

Service connection for coronary artery disease is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



